Title: Louisa Catherine Johnson to John Quincy Adams, 17 January 1797
From: Johnson, Louisa Catherine
To: Adams, John Quincy


          
            London Janry: 17 1797
          
          I have recieved your very decisive letter of 20th December, which has astonished and mortified me so much, that I can scarcely believe you recollected to whom you were writing—
          You seem to complain of a want of confidence on my part, and tell me it is what you have repeatedly solicited and what you again think it necessary to recommend— Surely you cannot imagine the authoritative stile of your letter, at all calculated to inspire this confidence did I even know what you mean by it, I am very sorry to discover that we have not perfectly understood each other and to find it requisite to demand an explanation.
          In regard to what I said respecting our visit to Holland, you appear to have indulged unnecessary apprehensions. I have cautiously avoided repeating the hint, though my kind and honored Parents, anxious for our mutual happiness, occasioned too by a letter to my father wherein you say, “In consequence of his departure for America you shall be compelled to relinquish the hopes so fondly raised, and which were so essential to your future happiness,[”] generously told me that his affairs might oblige him to quit England, and if it would tend in any degree to alleviate my distress, offered to embark from thence that we might have the satisfaction of meeting once more, which satisfaction I fondly and foolishly imagined would have been mutual— had my hopes been such as your fears have magnified in my wish of seeing you in Holland, your rejection might have been softened by a declaration on your part, of the probable time of our continued seperation, the die is however cast, I go to America, you to your embassy, where I ardently pray the great disposer of events,

to grant that peace to your bosom which mine has, and will be long a stranger to untill that period arrives which will prove, that “I am as incapable of betraying affection or slighting engagements as of breaking a determination decidedly adopted”— In this sentiment I am proud to acknowledge myself as firm as you—
          Do not suppose that this letter proceeds from any change in my affection— no my best friend rather esteem it a proof of the sincerity of my attachment. rest assured that the woman who is capable of calmly submiting to recieve such a letter without asserting sufficient spirit to answer it, is not cannot be worthy your esteem—
          I have been very much surprized at the frequent repetition of the words suspicion and distrust in your last and several of your former letters, I cannot concieve what you mean by them or to what you allude— I certainly have never given you cause to make use of these very kind and tender expressions, heaven knows I have never doubted your affection, and I cannot concieve why you should suspect mine, never could I for one moment suppose you capable of betraying affection or slighting engagements, and I know you too well to doubt, your ever varying from a purpose deliberately formed and decidedly adopted— But why write to me in this stile? did I ever give you reason to believe I feared your betraying my affection? is it my too great anxiety to see you that has created this suspicion and distrust? surely surely no, it cannot be. you have too high an oppinion of yourself, and I trust not so contemptible a one of me, as to suffer yourself to harbour an idea so derogatory to my feelings so unjust to your own merit—
          Never my friend may we meet while there is a doubt on either side, for it would too surely prove a source of endless misery to us both—
          Your letter has caused me such real uneasiness, that I think myself obliged to be very clear and explicit on a subject which you must be covinced is so very important to our future happiness—
          Perhaps I have too severely felt the pontive commanding stile of your letter, from being totally unacquainted with any thing of the sort. you mention the tender indulgence I have always experienced from my family at the moment you are writing so unkindly—
          I have endeavored to discover by retracing my conduct, what part of it can have given rise to a manner so very different from what I have always recieved I confess it has been vain, unless my affection has been too warmly expressed, my love too candidly avowed—
          You quote a part of my letter of July 25th in which I request you

not to see me unless I am permited to accompany you to Lisbon you then say you do not charge me with inconsistency when I express a wish to meet you once more before our embarkation surely the case is very different, I had not then encouraged the slightest hope of attending you, therefore should not have been disappointed. your answer led me to believe I should go with you, which belief most of your succeeding letters tended to confirm. I was prepared to recieve you with the fondest expectation, when instead of beholding you, my best and dearest friend, I encountered that cruel disappointment, and all my illusive dreams of happiness immediately vanished. I was ill. I could not bear this trial with the calmness and patience I ought to have exerted, and thought if I could see you but for a few days, I should acquire fortitude and resignation to endure our lengthened seperation. but even this was not enough. you my beloved friend to whom I looked for every indulgence, from whom I least expected unkindness, I must say have added to the poignancy of my distress, by the peremptory harshness so evidently displayed throughout your letter—
          I had flattered myself from a letter I recieved on a former occasion, I should have escaped the pain attending explanations of this nature. Yet while I think it a duty incumbent on myself to declare my opinion with the utmost candour my heart revolts at the necessity, and feels too sensibly how much it will wound you—
          The generosity of your sentiments charm and delight me, they are a proof of the goodness of your heart, and of that honor it is my glory to see you possess—
          I understand that your father is elected President, by a majority of five votes. I congratulate you with pleasure, as it is a mark of distinction which is highly flattering. though I own I think it dearly purchased at the present crisis of affairs—
          Adieu, that every happiness may await you, is the constant and heartfelt prayer of your truely and sincerely faithful,
          
            Louisa C. Johnson
          
        